RENDERED: AUGUST 26, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                    NO. 2021-CA-1473-WC

FRANCISCO RODARTE                                  APPELLANT


            PETITION FOR REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                  ACTION NO. WC-16-98428


BLUELINX CORPORATION;
HONORABLE DOUGLAS WAYNE
GOTT, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’
COMPENSATION BOARD                                 APPELLEES

AND


                    NO. 2022-CA-0239-WC

BLUELINX CORPORATION                               APPELLANT


            PETITION FOR REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                  ACTION NO. WC-18-64352


FRANCISCO RODARTE;
HONORABLE JOHNATHAN R.
WEATHERBY, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                                     APPELLEES



                                 OPINION
                      AFFIRMING 2021-CA-1473-WC AND
                 REVERSING AND REMANDING 2022-CA-0239-WC

                                    ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

GOODWINE, JUDGE: Workers’ compensation claimant failed to join a second

injury to a pending claim as required by KRS1 342.270 and, instead, filed a

separate claim. This resulted in two appeals to the Workers’ Compensation Board

(“Board”), which yielded opposite results. After careful review, we affirm the

Board in Claim No. WC-16-98428 and reverse and remand in Claim No. WC-18-

64352.

                                  BACKGROUND

                While working for BlueLinx, Francisco Rodarte (“Rodarte”) sustained

two separate injuries. First, on January 5, 2016, Rodarte fell at work injuring his

right knee and left ankle. Second, on August 13, 2018, Rodarte injured his right

shoulder while working, and he immediately began receiving temporary total

disability (“TTD”) benefits from August 14, 2018, through September 14, 2020.


1
    Kentucky Revised Statutes.

                                          -2-
On March 11, 2019, Rodarte filed a Form 101 for the 2016 knee injury, and the

administrative law judge (“ALJ”) approved a settlement agreement on October 7,

2019. On December 4, 2020, Rodarte filed a Form 101 for the 2018 shoulder

injury. On June 8, 2021, Rodarte moved to continue the benefit review conference

because he moved to reopen the 2016 claim to resolve the joinder issue. BlueLinx

objected to reopening the 2016 claim and continuing the 2018 claim.

            The Board summarized the rest of the pertinent facts as follows:

                  On June 8, 2021, Rodarte filed a Motion to
            Continue the hearing setting forth the following:

                     A Motion to Reopen has been filed with
                  the Department of Workers’ Claims along
                  with the initial Motion for Nunc Pro relief.

                          The Joinder issue, we may resolve
                  itself under the 2016 claim. If the hearing
                  goes forward the ALJ will be required to
                  issue a decision 60 days from the hearing. If
                  Plaintiff’s Motion for Relief is still pending
                  in the 2016-98428 claim this ALJ would be
                  making a ruling based on facts that are
                  subject to change. No prejudice would be
                  done to the parties if a delay occurs as
                  Plaintiff is not receiving any benefits.

                        Plaintiff requests the hearing date be
                  vacated and a scheduling conference
                  between the ALJ and Counsel be scheduled.

                   On June 9, 2021, Bluelinx filed its response and
            Objection to Rodarte’s Motion to Reopen in Claim No.
            2016-98428. For clarification purposes, Bluelinx noted
            that on June 4, 2021, Rodarte had served on the ALJ in

                                       -3-
this claim a “Motion to Correct Error and Omission Nunc
Pro Tunc of Form 110 dated 10/07/2019 and/or
Alternatively Motion to Amend Form 110” in Claim No.
2016-98428. It noted that Rodarte had previously filed a
Motion to Reopen Claim No. 2016-98428 accompanied
by a Motion to Correct Error. Although it did not believe
either motion was before the ALJ, out of an abundance of
caution, Bluelinx represented it was filing a copy of its
Response and Objection to Rodarte’s Motion to Reopen
in order to ensure the motion was not considered
unopposed for purposes of this claim. As represented,
attached to the Notice of Filing is Bluelinx’s Response to
Rodarte’s Motion to Reopen Claim No. 2016-98428.

       On June 10, 2021, Bluelinx filed a Response and
Objection to the Motion for Continuance citing, in part,
its Response and Objection to Rodarte’s Motion to
Reopen Claim No. 2016-98428 and asserting the holding
in Ridge v. VMV Enterprises, Inc., 114 S.W.3d 845 (Ky.
2003) barred Rodarte’s 2018 claim. On June 11, 2021,
the ALJ overruled the Motion for Continuance of
Hearing.

        On June 15, 2021, Bluelinx filed its Response and
Objection in Claim No. 2016-98428 to Rodarte’s Motion
to Void the Form 110 for mutual mistake of fact.
Bluelinx again represented that because the ALJ had
received Rodarte’s motion in the previous claim, it was
filing its response to Rodarte’s motion. Bluelinx asserted
it did not believe the motion was before the ALJ;
however, out of an abundance of caution, it was filing a
copy of its response in order to ensure Rodarte’s motion
in the previous claim was not considered unopposed for
purposes of the pending claim.

       At the June 16, 2021, hearing, the parties
stipulated TTD benefits were paid from August 14, 2018,
through September 14, 2020, for a total of $59,008.24.
Notably, Bluelinx did not maintain TTD benefits were


                           -4-
not owed during this period. Rodarte’s hearing testimony
will not be summarized.

       On August 13, 2021, the ALJ rendered an Opinion
and Order noting among other things that the parties had
stipulated the period during which TTD benefits were
paid. The ALJ also discussed the medical evidence and
the Form 110 approved by ALJ Case in the 2016 claim.
The ALJ provided the following findings of fact and
conclusions of law in support of the dismissal of the 2018
claim:

       ...

      11. The undisputed facts in this matter
      indicate the Plaintiff suffered an onset of
      pain while working for the Defendant on
      August 13, 2018, reported an injury, and
      received temporary total disability benefits
      as a result thereof.

      12. It is also undisputed that the Plaintiff
      settled a prior claim against the same
      employer on October 7, 2019, for an injury
      that occurred in 2016.

      13. The Kentucky Supreme Court, in Ridge
      v. VMV Enterprises, Inc., 114 S.W.3d 845,
      (Ky. 2003), said the language of KRS
      342.270(1) is clear, unequivocal, and
      mandatory. Ridge involved almost identical
      facts including two sequential but different
      injuries suffered in the employ of the same
      defendant. The court reasoned that once a
      claim was made for the first injury, KRS
      342.270(1) required him to join the claim for
      the second injury prior to settling the first.
      Id. at 847.




                           -5-
      14. The Plaintiff has argued that the failure
      to join the instant claim was due to a
      mistake or in the alternative that the
      language barrier prevented his
      understanding of the joinder requirement.

      15. The Plaintiff however testified he
      understood the origin of the temporary total
      disability and medical benefits he received
      due to the 2018 injury. Similarly, the Chief
      ALJ declined to reopen the 2016 claim
      based upon a failure to establish a prima
      facie case for mistake among other grounds.

      16. The ALJ therefore finds the Plaintiff
      failed to join this cause of action as required
      by KRS 342.270(1), that the claim had
      accrued, and that he knew or should
      reasonably have known of the requirement
      due to his representation by competent,
      English-speaking, legal counsel.

      17. The ALJ is therefore compelled to
      conclude that the Plaintiff’s claim for a
      work-related right upper extremity injury
      occurring on August 13, 2018, is barred by
      KRS 342.270(1).

       Bluelinx filed a Petition for Reconsideration noting
certain errors and seeking clarification of the amount of
Rodarte’s average weekly wage (“AWW”). Rodarte did
not file a Petition for Reconsideration. On August 25,
2021, the ALJ amended his finding regarding Rodarte’s
AWW and made other changes unrelated to the issue on
appeal. The findings of facts and conclusions of law
previously set forth remained unaltered.

      Rodarte subsequently filed a Notice of Appeal.




                            -6-
                     On November 19, 2021, this Board affirmed the
              July 1, 2021, Opinion and Order of Hon. Douglas W.
              Gott, Chief Administrative Law Judge (“CALJ”)
              overruling Rodarte’s Motion to Reopen Claim No. 2016-
              98428 and the July 27, 2021, Order overruling his
              Petition for Reconsideration. The CALJ found Rodarte
              failed to make a prima facie case justifying reopening.
              On appeal to us, Rodarte argued the CALJ erred in
              denying the request to set aside or amend the settlement
              agreement which failed to include language preserving
              the claim for a subsequent injury known to Rodarte at the
              time of the settlement. . . .

Record (“R.”) at 317-20.

              In its opinion affirming the CALJ in the appeal of the 2016 claim, the

Board held:

                     On appeal, Rodarte argues the CALJ erred in
              denying the request to set aside the settlement agreement.
              Rodarte argues the parties were mistaken as to a material
              fact in settlement of the 2016 claim. Rodarte alleges he
              was mistaken in not including joinder language in the
              settlement when it was completed. He asserts BlueLinx
              was also mistaken after the Form 110 was completed and
              approved. The Form 110 approved by ALJ Case on
              October 7, 2019 closed the 2016 claim. BlueLinx
              continued to pay TTD and medical benefits in the 2018
              claim for over 11 months post-settlement until he reached
              maximum medical improvement. It is clear BlueLinx
              was mistaken that the 2018 claim was still open and not
              subject to any limitations under the joinder statute and
              believed it had a legal duty to make these payments.
              Rodarte argues the CALJ erred in denying the nunc pro
              tunc motion to amend the contract to express the intent of
              the parties.

                    We begin by noting Rodarte identifies no mistake
              regarding the settlement agreement as it applies to the

                                         -7-
2016 injury claim. There is nothing to indicate a mistake
as to the amount, duration, or scope of the 2016
compensation. His alleged mistake concerns only the
2018 injury claim. The joinder provision in KRS
342.270 possibly acts as a bar to the 2018 claim, an issue
to be addressed by the ALJ assigned to that case. The
joinder provision has no effect on the 2016 claim. As
such, there is no basis to reopen the 2016 injury claim.

       Assuming arguendo, the joinder issue was
properly before the ALJ in the 2016 claim. Rodarte filed
no correspondence indicating the parties intended that the
agreement contain language preserving the claim for the
subsequent injury. To the contrary, he acknowledged,
“At no point was the 2018 claim even discussed in
settlement negotiations.” If the parties never discussed
the 2018 claim in the negotiations, there clearly was no
meeting of the minds as to inclusion of language to
preserve the 2018 claim in the settlement agreement for
the 2016 claim. There is simply no evidence that prior to
the settlement the parties agreed to preserve the 2018
injury claim. Additionally, we note payment of benefits
in the 2018 claim after the settlement has no bearing on
the 2016 claim.

       The facts in the case sub judice are
indistinguishable from Ridge v. VMV Enterprises, Inc.,
114 S.W.3d 845 (Ky. 2003). There, the claimant, Ridge,
sustained a work-related knee injury in 1998 and a work-
related back injury in 1999. Ridge filed an application
for benefits with respect to his knee injury on April 19,
2000. In August 2000, the parties agreed to settle the
claim and the ALJ approved the settlement. The
agreement made no reference to the back injury. On
February 26, 2001, Ridge filed an application with
respect to the back injury. The employer denied the
claim and filed a special answer asserting the claim was
barred by KRS 342.270(1). The ALJ agreed and
dismissed the claim. In affirming the ALJ, the Supreme
Court stated as follows:

                           -8-
                   The language of KRS 342.270(1) is clear,
                   unequivocal, and mandatory, both with
                   respect to a worker’s obligation to join “all
                   causes of action” against the employer
                   during the pendency of a claim and with
                   respect to the penalty for failing to do so.
                   Under KRS 342.270(1), it is immaterial that
                   the claimant’s knee and back injuries arose
                   at different times, involved separate claims,
                   and were treated by the parties as separate
                   matters. Once he filed a claim for the knee
                   injury, KRS 342.270(1) required him to file
                   and join the claim for the back injury before
                   the knee injury claim was settled.

                    The CALJ properly determined reopening and/or
             the various motions filed by Rodarte were an improper
             attempt to use the 2016 injury claim to cure any
             perceived failure regarding the 2018 claim, and that any
             issues regarding joinder were properly before the ALJ in
             the 2018 claim. We conclude the CALJ correctly
             determined the proper forum for the litigation of the
             joinder question is in the 2018 injury claim.

R. at 326-28.

             In the appeal of the 2018 claim, the parties made the following

arguments:

                      On appeal, Rodarte argues that due to a mutual
             mistake of fact, the settlement agreement in Claim No.
             2016-98428 did not include language joining the 2018
             claim. He notes the litigation in Claim No. 2016-98428
             is still pending. Rodarte contends the contract of
             settlement for the 2016 claim is no longer valid and does
             not provide a basis for the ALJ’s ruling on the joinder
             issue. He also asserts the above-styled claim had not
             accrued at the time the claim for the 2016 injuries was

                                        -9-
settled. Rodarte posits that if the 2018 claim had been
joined with the 2016 claim, it would have been placed in
abeyance because he was still receiving TTD benefits
and medical care. Rodarte argues if the Board
determines this claim had not accrued then he did not
waive the claim. Rodarte also asserts since English is his
second language, he was limited in his ability to read,
write, and understand English. This is reflected at the
final hearing in which he testified he did not understand
he was waiving and “closing his right to the 2018 claim
nor did he intend to do so.”

       Bluelinx counters that the Kentucky Supreme
Court’s holding in Ridge is controlling since there is no
material fact as to whether the 2018 claim had accrued
before the 2016 claim was settled. It contends the
language in KRS 342.270(1) is not subject to debate,
because in Ridge the Supreme Court interpreted the
joinder provision. It contends the facts in Ridge are
virtually identical to the case sub judice. Bluelinx asserts
since Rodarte failed to join the 2018 claim with the claim
for the 2016 injuries during the pendency of the 2016
claim, this claim is barred by the holding in Ridge.

        Bluelinx also maintains Rodarte’s 2018 claim
accrued before the 2016 claim was settled. Although
Rodarte began receiving TTD benefits for the 2018
injury when he was taken off work, Bluelinx contends he
understood he was receiving TTD benefits and it was
paying for medical treatment. It notes that all of this
occurred prior to Rodarte settling his claim for the 2016
injuries. According to Bluelinx, even though Rodarte
asserts his 2018 claim would have been placed in
abeyance upon joinder with the 2016 claim, he cannot
claim it would have been dismissed. Bluelinx posits
even though the claim would have been placed in
abeyance, Rodarte still had a legally enforceable claim
for medical and TTD benefits. Since his 2018 claim was
a legally enforceable claim and had accrued before the
2016 claim was settled on October 7, 2019, Bluelinx

                            -10-
            argues KRS 342.270(1) bars Rodarte’s claim for the 2018
            injury.

R. at 328-29.

            On February 4, 2022, the Board entered an opinion reversing and

remanding the ALJ’s opinion and order. The Board held KRS 342.270(1) did not

bar Rodarte’s claim for the 2018 shoulder injury. The Board determined the facts

of the case were distinguishable from Ridge. The Board’s opinion in the 2016

claim stated the facts of the case were indistinguishable from Ridge. The Board

held that in Ridge, no TTD benefits were paid for the second injury after the claim

for the first injury was filed. Here, BlueLinx began paying TTD benefits on

August 14, 2018, the day after Rodarte’s second injury, through September 14,

2020. The Board held Rodarte’s 2018 claim had not accrued at the time the 2016

claim was settled because no clear impairment rating can be assessed prior to

attaining maximum medical improvement (“MMI”). According to the Board’s

reasoning, Rodarte reached MMI one year after his second shoulder surgery on

November 27, 2019, which was more than one month after the ALJ approved the

settlement of the 2016 claim.

            Rodarte petitioned for review of the 2016 claim (No. 2021-CA-1473-

WC) on December 20, 2021. BlueLinx petitioned for review of the 2018 claim

(No. 2022-CA-0239-WC) on March 7, 2022. BlueLinx moved to consolidate the

appeals on March 29, 2022, and Rodarte did not respond. On April 15, 2022, this

                                        -11-
Court entered an order granting the motion to consolidate the two appeals as long

as they will be heard by the same three-Judge panel.

               On appeal, in No. 2021-CA-1473-WC, Rodarte argues: (1) the Board

erred in denying his request to void the settlement contract for mutual mistake of

fact and (2) the ALJ erred in denying his nunc pro tunc motion.

               On appeal, in No. 2022-CA-0239-WC, BlueLinx argues: (1) Ridge

bars Rodarte’s 2018 claim and (2) the 2018 claim accrued before the 2016 claim

was settled.

                             STANDARD OF REVIEW

               Whether Rodarte’s 2018 claim is barred for his failure to join it with

his 2016 claim is a question of law. “[T]his Court is bound neither by the

decisions of an ALJ or the Board regarding proper interpretation of the law or its

application to the facts. In either case, the standard of review is de novo.” Miller

v. Go Hire Employment Dev., Inc., 473 S.W.3d 621, 629 (Ky. App. 2015) (citing

Bowerman v. Black Equip. Co., 297 S.W.3d 858, 866 (Ky. App. 2009)).

                                      ANALYSIS

               KRS 342.270(1) sets the statute of limitations and governs joinder of

workers’ compensation claims:

               If the parties fail to reach an agreement in regard to
               compensation under this chapter, either party may make
               written application for resolution of claim. The
               application must be filed within two (2) years after the

                                          -12-
              accident, or, in case of death, within two (2) years after
              the death, or within two (2) years after the cessation of
              voluntary payments, if any have been made. When the
              application is filed by the employee or during the
              pendency of that claim, he or she shall join all causes of
              action against the named employer which have accrued
              and which are known, or should reasonably be known, to
              him or her. Failure to join all accrued causes of action
              will result in such claims being barred under this chapter
              as waived by the employee.

              In Ridge, 114 S.W.3d 845, the Supreme Court of Kentucky held a

workers’ compensation claim was barred for failure to join it with a pending claim

under KRS 342.270(1). The facts of Ridge are similar to the facts at hand:

                     In July[] 1998, the claimant sustained a work-
              related injury to his left knee. He returned to light-duty
              work, and on April 13, 1999, he sustained a work-related
              lower back injury. A November 3, 1999, letter from the
              employer’s carrier to the claimant’s attorney proposed
              that the parties settle the knee injury claim “and
              concentrate on the back claim.” The claimant filed an
              application for benefits with respect to the knee injury on
              April 19, 2000. In August[] 2000, he and the employer
              agreed to settle the claim, and an ALJ approved their
              agreement. It made no reference to the back injury, and
              on February 26, 2001, the claimant filed an application
              for benefits with respect to that injury. He had not
              returned to work since the back injury and maintained
              that he could not do so until after he underwent a surgery
              that his physician proposed. The employer denied the
              claim and filed a special answer in which it asserted that
              the claim was barred by KRS 342.270(1).

Id. at 846.




                                         -13-
             There, the Board affirmed the ALJ’s dismissal of the later back injury

claim. Our Supreme Court held “KRS 342.270(1) is clear, unequivocal, and

mandatory, both with respect to a worker’s obligation to join ‘all causes of action’

against the employer during the pendency of a claim and with respect to the

penalty for failing to do so.” Id. at 847.

             First, we address Rodarte’s arguments that, in the 2016 claim, the

Board erred in denying his request to void the settlement contract for mutual

mistake of fact, and the ALJ erred in denying his nunc pro tunc motion. Below,

the Board determined Rodarte identified no mistake about the settlement of the

2016 claim, and the only alleged mistake pertained to the 2018 injury. The 2018

claim was not joined with the 2016 claim, so the matter was not before the ALJ in

the 2016 claim. As the joinder provision had no effect on the validity of 2016

claim, there was no basis to reopen it. Applying Ridge, the Board held the CALJ

properly determined Rodarte improperly attempted to reopen the 2016 claim to

cure his failure to join the 2018 claim, and the proper forum for the joinder issue

was in the 2018 claim.

             We agree with the Board that there was no mutual mistake for the

ALJ to reopen the 2016 claim. KRS 342.270(1) requires the claimant to join all

accrued causes of action. Otherwise, the statute deems the employee to have




                                         -14-
waived the cause of action. The statute places no burden on the employer to

ensure a claim for a subsequent injury is joined to a pending claim.

             Additionally, the ALJ did not err in denying Rodarte’s nunc pro tunc

motion based on the same reasoning. Rodarte argues the omission of the 2018

injury from the 2016 settlement contract resulted from a clerical error where both

parties neglected to include joinder language. Again, because the 2018 injury was

not joined with the 2016 claim, the 2018 injury was not before the CALJ. Thus,

the CALJ could not allow Rodarte to use the 2016 claim to cure Rodarte’s failure

to join the 2018 injury.

             Second, we address BlueLinx’s arguments that: (1) Ridge bars

Rodarte’s 2018 claim and (2) the 2018 claim accrued before the 2016 claim was

settled. In response, Rodarte’s one-page argument defers to the Board’s analysis

without making any other argument of his own.

             In the 2018 claim, the Board reversed the ALJ’s opinion and order

finding KRS 342.270(1) barred his separate claim for the 2018 injury. The Board

held the facts at hand were distinguishable from Ridge and determined Rodarte

must not have joined the 2018 injury to the 2016 claim because he was receiving

TTD benefits and was still recovering from the November 2018 surgery when the

2016 settlement contract was approved on October 7, 2019. The Board also

determined that because Rodarte did not achieve MMI until after the second


                                        -15-
surgery on November 27, 2019, his claim did not accrue until he reached MMI

about a month after the settlement contract was approved.

              In an unpublished opinion, Wireman v. Bizzack, Inc., No. 2011-CA-

001948-WC, 2012 WL 2483451 (Ky. App. Jun. 29, 2012),2 this Court determined

when a workers’ compensation claim accrues based on Roman Catholic Diocese of

Covington v. Secter, 966 S.W.2d 286 (Ky. App. 1998). In Secter, this Court held:

“Generally, a cause of action is said to accrue when the injury occurs. However, in

certain cases, a cause of action does not necessarily accrue when the injury occurs,

but rather when the plaintiff first discovers the injury or should have reasonably

discovered it.” Id. at 288 (citation omitted). Based on Secter, we held in Wireman

that a workers’ compensation claim accrues when: “(1) an employee suffers a

traumatic event; (2) as a result of that event, he has a harmful change in his human

organism; (3) he knows or should know that he has suffered that harmful change;

and (4) the harmful change is verified by objective medical evidence.” Wireman,

2012 WL 2483451, at *2.

              Here, on August 13, 2018, while Rodarte was working at the

BlueLinx warehouse securing a load with a strap, he felt a pop in the front of his




2
  We cite this unpublished opinion as persuasive, not binding, authority. See Kentucky Rules of
Civil Procedure (“CR”) 76.28(4)(c). Under CR 76.28(4)(c), unpublished opinions rendered after
January 1, 2003, may be cited “if there is no published opinion that would adequately address the
issue before the court.”

                                              -16-
right shoulder. He immediately could not continue working and reported the injury

to his supervisor who took him to St. Elizabeth Business Health to see a doctor

within a few hours of his injury. R. at 114-15. Rodarte informed the doctor he

was injured at work, and the doctor immediately took him off work. R. at 115-16.

Based on Secter and Wireman, Rodarte’s claim accrued on the day he was injured

and first saw a doctor for his injury.

             The Board’s determination that MMI must be reached for a claim to

accrue is not based on any precedent. Rodarte’s claim accrued when he first

discovered the work-related injury, the day he was injured. Rodarte failed to join

the 2018 shoulder injury to the 2016 claim before settling it on October 7, 2019.

He could have joined the 2018 shoulder injury claim when he filed his first claim,

but he did not file the claim for his 2016 knee injury until December 4, 2020.

Based on our analysis, Rodarte’s 2018 shoulder injury claim is barred and

considered waived by his failure to join it to his 2016 knee injury claim under KRS

342.270(1) and Ridge.

             The Board also conflates claim accrual and the statute of limitations.

“A statute of limitations limits the time in which one may bring suit after the cause

of action accrues[.]” Coslow v. General Elec. Co., 877 S.W.2d 611, 612 (Ky.

1994) (emphasis added). As discussed above, Rodarte’s claim for the 2018

shoulder injury accrued when he was injured. From that date, the limitations


                                         -17-
period began to run and would have expired two years after the termination of the

voluntary TTD payments under KRS 342.270(1). That Rodarte received TTD

benefits for the 2018 shoulder injury is immaterial to the issue of claim accrual as

making voluntary payments only tolls the statute of limitations and not the date of

accrual. Thus, we hold the Board erred in determining the 2018 claim was not

barred by KRS 342.270(1).

                                  CONCLUSION

             For all these reasons, we affirm the Workers’ Compensation Board’s

opinion in Claim No. WC-16-98428 and reverse and remand the Board’s opinion

in Claim No. WC-18-64352 with instructions to reinstate the Administrative Law

Judge’s opinion and order.

             MCNEILL, JUDGE, CONCURS.

             MAZE, JUDGE, DISSENTS AND FILES SEPARATE OPINION.

MAZE, JUDGE, DISSENTING: I must respectfully disagree with the majority’s

conclusion that Rodarte’s 2018 claim was barred because he failed to join it when

he filed his 2016 claim. Rather, I agree with the Board that Rodarte could not have

joined the 2018 claim to the 2016 claim because the former claim had not yet

accrued at the time he filed the latter. Therefore, I agree with the Board that his

2018 claim was not barred.




                                         -18-
              As the majority correctly notes, the only question on appeal is whether

KRS 342.270(1) required Rodarte to join his 2018 claim to his 2016 claim. In

pertinent part, the statute provides:

              When the application is filed by the employee or during
              the pendency of that claim, he or she shall join all causes
              of action against the named employer which have
              accrued and which are known, or should reasonably be
              known, to him or her. Failure to join all accrued causes
              of action will result in such claims being barred under
              this chapter as waived by the employee.

              As discussed by the majority, Ridge v. VMV Enterprises, Inc., 114

S.W.3d 845, 846 (Ky. 2003), is the seminal case addressing the application of KRS

342.270(1). In that case, the claimant sustained a work-related injury to his knee in

1998. He returned to light-duty work but sustained a work-related lower back

injury in 1999. The claimant and the employer agreed to settle the earlier knee

injury later in 1999, following the lower-back injury. The claimant filed an

application for benefits with respect to the knee injury on April 19, 2000, and the

ALJ approved the parties’ settlement agreement in August of that year. On

February 26, 2001, the claimant filed an application for benefits for the lower-back

injury. Id.

              As in the current case, the question was whether the claimant was

required to seek joinder of his lower-back injury claim at the time he filed the knee

injury claim. The Kentucky Supreme Court held that:


                                         -19-
              The language of KRS 342.270(1) is clear, unequivocal,
              and mandatory, both with respect to a worker’s
              obligation to join “all causes of action” against the
              employer during the pendency of a claim and with
              respect to the penalty for failing to do so. Under KRS
              342.270(1), it is immaterial that the claimant’s knee and
              back injuries arose at different times, involved separate
              claims, and were treated by the parties as separate
              matters. Once he filed a claim for the knee injury, KRS
              342.270(1) required him to file and join the claim for the
              back injury before the knee injury claim was settled.
Id. at 847.

              Although the outcome of Ridge would appear to control the result the

current case, subsequent cases have called that result in question. Most

significantly, in Saint Joseph Hospital v. Frye, 415 S.W.3d 631 (Ky. 2013), the

Kentucky Supreme Court noted the considerable confusion about the statute’s use

of the phrase, “all causes of action . . . which have accrued and which are known”

Id. at 632 (emphasis added). In that case, the claimant suffered a work-related

injury to her cervical and lumbar spine on January 3, 2008. She underwent

medical treatment while continuing to work for the same employer until August

2009. A final hearing was held on the 2008 claim on April 9, 2009; an ALJ held a

final hearing regarding that claim. Following the hearing, the ALJ set out a

briefing schedule and stated that he would be taking the claim under submission on

May 10, 2009, and the ALJ rendered an award of benefits on that claim on June 2,

2009. Id. at 632.




                                         -20-
             However, on April 23, 2009, after the final hearing in the 2008 claim

but before the ALJ took that claim under submission or rendered an opinion, the

claimant fell at work, allegedly suffering a second injury to her lumbar spine. She

filed a claim related to the April 2009 accident on April 20, 2010, more than ten

months after the ALJ rendered the opinion, order, and award related to her 2008

claim. The employer argued that the claim for benefits related to the 2009 fall was

barred pursuant to KRS 342.270(1). The ALJ agreed and dismissed the claim, but

the Board reversed, and this Court affirmed the Board. Id.

             On further review, the Supreme Court affirmed the Board, focusing on

the “accrued” language in KRS 342.270(1). The Court noted that there was no

statutory mechanism to re-open the 2008 claim following the final hearing. Thus,

the claimant could not have sought to re-open that claim to join the 2009 injury.

Furthermore, it was a practical impossibility for the claimant Frye to file her

second injury claim and join it to her first claim. Thus, the Supreme Court

concluded that KRS 342.270(1) did not bar the claimant’s 2010 claim. Id. at 635.

             As addressed in the Board’s opinion, this Court discussed the

application of the “accrued” language in Martin County Fiscal Court v. Simpkins,

No. 2014-CA-001863-WC, 2015 WL 4880356 (Ky. App. Jul. 24, 2015),

concluding that KRS 342.270(1) did not bar Simpkins’ claim for benefits in a

subsequent claim. On July 12, 2010, Simpkins suffered skin damage caused by his


                                         -21-
exposure to chemicals at work. He sought medical treatment and filed a claim

against Martin County Fiscal Court (“Martin County”). On October 10, 2011, the

ALJ in Simpkins’ 2010 claim entered a hearing order noting the parties had settled

the claim for a lump sum of $3,000.00 for a complete buy-out and dismissal of the

claim. The agreement was formally approved by the ALJ on October 27, 2011.

            On January 13, 2013, Simpkins filed a second workers’ compensation

claim for a back injury occurring on October 4, 2011, six days before the ALJ’s

entry of the hearing order denoting settlement of the 2010 claim. Martin County

filed a motion to dismiss the 2013 claim on the grounds that KRS 342.270(1)

required joinder of the claims. The ALJ did not rule on this motion but scheduled

a benefit review conference (“BRC”). The parties submitted medical evidence

following the BRC. The ALJ concluded Simpkins sustained a work-related lumbar

injury meriting a 3% impairment rating. The ALJ held the joinder requirement of

KRS 342.270(1) did not bar Simpkins’ 2013 claim reasoning his injury did not

accrue until after settlement of the 2010 claim, and joinder was not required. The

Board affirmed and Martin County appealed.

            This Court of Appeals affirmed the Board, focusing on the date that

Simpkins’ 2013 claim accrued.

                   For clarification of this question, both the ALJ in
            his opinion and Simpkins in his brief relied upon an
            unpublished case from this Court, Pepsi Cola General
            Bottlers, Inc. v. Butler, 2007 WL 1964526, No. 2006-

                                        -22-
CA-002401-WC (Ky. App. 2007). In that case, a
separate panel of our Court employed KRS 342.270(1)
and the same Chapter’s definition of “injury” in holding
that the claimant’s cause of action for psychological
injury did not accrue until the “claimant has suffered a
‘harmful change in [his] human organism evidenced by
objective medical findings’ and he knows or should
know that such harmful change is a ‘direct result of a
physical injury.’” Id. at *7, citing KRS 342.0011(1).

       The undisputed objective of KRS 342.270(1) is “to
address the problems created by the piecemeal litigation
of workers’ compensation claims. Ridge, 114 S.W.3d at
847, citing Jeep Trucking, Inc. v. Howard, 891 S.W.2d
78 (Ky. 1995). This objective is achieved through
faithful application of the statute’s mandatory language
in conjunction with other statutes, including KRS
342.0011 and its definition of an “injury.” Therefore, we
reaffirm our holding in the [Butler] case, and we see no
reason the same rule should not apply in Simpkins’s case.

       Whether it concerns joinder or the statute of
limitations, the existence of an injury is but one criterion
for determining when a workers’ compensation claim
“accrues.” Of additional import is the question of when
the claimant became aware that the injury was work-
related. Compare [Butler] at *7, with Alcan Foil
Products v. Huff, 2 S.W.3d 96 (Ky. 1999) (holding that
workers’ awareness of their work-related hearing loss
and when that loss had ceased to worsen were key to a
decision regarding the statute of limitations.); see also
KRS 342.0011.

       Looking to the facts in the present case, and
applying the above criteria to the chronology of
Simpkins’s respective claims, we agree with the ALJ and
the Board that KRS 342.270(1) did not compel joinder.
Martin County argues that as of October 5, 2011,
Simpkins had or should have had sufficient information
to require joinder of his claims. It bases this assertion on

                            -23-
               Simpkins’s testimony that he reported his October 4
               injury to his employer; that he told his doctor on October
               5 that he had “done a lot of lifting[;]” and that Dr.
               Lafferty diagnosed an injury on that day. While these
               facts show the existence of an injury, they do not
               definitively demonstrate that Simpkins also knew or
               should have known that the injury was work-related.
               Rather, the record demonstrates that it was unclear on
               October 5, 2011, whether Simpkins’s complaints
               stemmed from a new work-related injury or from
               aggravation of preexisting and possibly non-work-related
               back pain. This issue was not resolved until Dr. Lafferty
               concluded on January 3, 2013, that Simpkins’s was a
               “job injury resulting in a low back injury[.]”

                      As the Board stated, in the five days between the
               injury and settlement of the 2010 claim, “[i]t was
               extremely difficult to determine whether Simpkins had a
               meritorious claim for a work-related injury[.]” Indeed,
               on October 10, 2011, when the 2010 claim was settled,
               the appropriate process for making such a determination
               had only just begun. To read KRS 342.207(1) as
               requiring Simpkins to immediately continue the
               settlement of the 2010 claim and seek joinder of an
               unconfirmed work-related claim is unreasonable, unduly
               burdensome, and beyond the intended function of KRS
               342.270(1).

Id. at *2-3.

               Based on the holdings of Simpkins and Butler, the Board in this case

concluded that the ALJ erred in finding KRS 342.270(1) mandates dismissal of the

2018 claim because joinder of the claims was required, reasoning as follows:

                     The facts in this claim are markedly different than
               in Ridge. In Ridge, the Supreme Court specifically noted
               there was no indication TTD benefits for the back injury
               were paid after the knee injury claim was filed. In the

                                          -24-
              case sub judice, there is no dispute that after the 2018
              injury, Rodarte immediately began drawing TTD benefits
              and shortly thereafter underwent surgery on November
              27, 2018. The undated Form 110 in the 2016 claim was
              approved by ALJ Case by order dated October 7, 2019.
              At that time, Rodarte had not filed a claim for the 2018
              injury presumably because he was receiving TTD
              benefits and was still recovering from the November
              2018 surgery. The parties’ stipulation establishes that at
              the time the Form 110 was approved in Claim No. 2016-
              98428, Rodarte was still drawing TTD benefits. Further,
              he underwent another surgery one month after the
              settlement agreement in the 2016 claim was approved.
              Thus, at the time the settlement agreement was approved,
              Rodarte could not possibly ascertain the extent to which
              the first surgery remedied his shoulder problem, whether
              he would be impaired as a result of the injury, i.e., the
              nature and extent of his injury, and whether the injury
              merited an impairment rating. Significantly, he
              underwent a second surgery which Bluelinx’s evaluating
              physician, Dr. Walkiewicz, agreed was reasonable and
              necessary.[3] He opined as follows:

                      Care seemed to be reasonable and necessary;
                      however, the decision to perform a superior
                      labral repair on a 51-year-old workers’
                      compensation patient is somewhat
                      questionable. He probably should have just
                      had a biceps tenotomy with tenodesis right
                      out of the gate. Nevertheless, it is difficult
                      to predict what is going to happen with some
                      of these work-related injuries. Francisco
                      Rodarte would be at maximum medical
                      improvement 1 year after the surgery
3
  Apparently, Dr. Walkiewicz was the second doctor Bluelinx employed to evaluate the
successfulness of the first surgery. Dr. Walkiewicz’s August 19, 2020, report reveals that based
on his September 5, 2019, evaluation, Dr. Hassan felt there was a failure of the SLAP repair with
biceps tendinopathy and recommended repeat revision surgery, arthroscopy, lysis of adhesions,
biceps tenotomy with tenodesis. [Footnote in original.]



                                              -25-
      date. He does not need any additional
      treatment, he should work on a home
      exercise program. (emphasis added).

       As emphasized, Dr. Walkiewicz opined Rodarte
would be at MMI one year after the surgery. Assuming
his opinion also applied to the November 27, 2018,
injury, Rodarte at the time ALJ Case approved the
settlement of the 2016 claim would not have been at
MMI following the first shoulder surgery. Rather, he
would have attained MMI on November 27, 2019.

       Rodarte’s TTD benefits were terminated by
Bluelinx on September 4, 2020, over eleven months after
the parties settled Claim No. 2016-98428. Based on a
November 2, 2020, examination, Dr. Kay was the first
doctor to offer an opinion concerning the existence of an
impairment rating assessing a 24% impairment rating as
a result of the 2018 injury. Subsequently, on March 15,
2021, Dr. Heis, who performed the 2018 and 2019 right
shoulder surgeries, assessed a 13% impairment rating. In
light of the above, we hold that at the time Claim No.
2016-98428 settled, Rodarte’s claim had not accrued for
purposes of KRS 342.270(1). At the time of the
settlement, assuming Dr. Walkiewicz would have
assessed MMI one year after the first surgery, Rodarte
would have attained MMI at least one month beyond the
date ALJ Case approved the settlement on October 7,
2019. Significantly, when ALJ Case approved the Form
110 in Claim No. 2016-98428, Rodarte was drawing
TTD benefits. The BRC Order reflects Bluelinx did not
dispute Rodarte’s entitlement to TTD benefits between
August 14, 2018, and September 14, 2020. Thus,
Rodarte had met the statutory definition of temporary
total disability and was entitled to TTD benefits during
this period. Just as important, as of October 7, 2019,
none of the physicians could offer an opinion regarding
the nature and extent of the injury and whether the 2018
injury generated an impairment rating pursuant to the
[American Medical Association] AMA Guides, as the

                          -26-
AMA Guides are clear an impairment rating cannot be
assessed prior to attainment of MMI.

       The first impairment rating offered in the case sub
judice was generated by Dr. Kay, who based on a
November 2, 2020, examination assessed a 24%
impairment rating. Consequently, at the earliest, Rodarte
was aware he sustained a permanent injury at the time of
Dr. Kay’s report. Mostly [sic] importantly, at the time
the 2016 claim settled the statute of limitations had not
begun to run on Rodarte’s claim as the limitation period
began to run after September 14, 2020, when payment of
TTD benefits ceased. Thus, his claim had not accrued at
the time the settlement agreement in the 2016 claim was
approved and KRS 342.270(1) is inapplicable.

        Bluelinx would have us hold that in order for
Rodarte’s August 2018 claim to be viable, he was
required to file a claim for the 2018 injury even though
he was recovering from surgery, probably not at MMI,
and could not be apprised of the nature and extent of his
right shoulder injury. Further, in all likelihood, upon
filing the claim for the 2018 injury, Rodarte’s TTD
benefits would have been terminated. According to
Bluelinx, even though there was uncertainty as to the
extent the first surgery was beneficial and whether
Rodarte’s 2018 right shoulder injury merited an
impairment rating, he was required to file a claim for the
2018 injury. As claimed by Bluelinx, Rodarte was
required to file a claim for the 2018 injury eleven months
before the statute of limitations began to run on the
claim. We reject that premise.

        We conclude based on the qualifying language in
Ridge, the Supreme Court’s holding would have been
different had Ridge been receiving TTD benefits for the
last injury at the time the parties settled the earlier knee
injury claim. As pointed out in Simpkins, supra, a
separate panel in Butler, supra, had “employed KRS
342.270(1) and the same chapters definition of ‘injury’ in

                            -27-
holding that the claimant’s cause of action for
psychological injury did not accrue until the claimant has
suffered a ‘harmful change in [his] human organism
evidenced by objective medical findings,’ and he knows
or should know that such harmful change is a ‘direct
result of a physical injury.’” [Simpkins, 2015 WL
4880356, at *2.] In the case sub judice, at the time of the
settlement of the 2016 claim, none of the physicians had
expressed an opinion as to whether Rodarte had suffered
a harmful change to his right shoulder evidenced by
objective medical findings. Rodarte was still recovering
from the first surgery and had to undergo another surgery
one month after the settlement was approved. Further, as
stipulated, he was still receiving TTD benefits which
meant he was not at MMI. Thus, pursuant to the AMA
Guides, a physician could not offer an opinion that
Rodarte had an impairment rating arising from the 2018
injury.

       We emphasize one of the factors the Court of
Appeals relied upon in determining KRS 342.270(1) was
not applicable in Butler was the fact there was no
evidence anyone had assigned a permanent impairment
rating for Butler’s complaints of depression and anxiety
until after the reopening. Here, as in Butler, no physician
offered an opinion as to whether Rodarte had an
impairment rating at the time ALJ Case approved the
settlement agreement in Claim No. 2016-98428 on
October 7, 2019. As in Butler, even though there may
have been a diagnosis of a shoulder injury, a diagnosis is
not an objective medical finding and is not sufficient to
establish a compensable injury. Because the physicians
concluded Rodarte needed a second surgery, a mere
diagnosis of a shoulder injury was not sufficient to
establish a compensable injury as decreed by the Court of
Appeals in Butler.

       In summary, regardless of Rodarte’s assertions
contained in his Motion to Reopen the 2016 claim, the
facts establish his 2018 claim had not accrued as of

                           -28-
             October 7, 2019, when ALJ Case approved the settlement
             agreement in the 2016 claim. Of great significance is the
             fact the statute of limitations on Rodarte’s 2018 claim
             had not begun to run when the claim was settled. The
             statute of limitations began to run on September 15,
             2020, the day after voluntary payment of TTD benefits
             ceased. Consequently, Rodarte’s claim for the 2018
             injury had not accrued since the statute of limitations had
             not begun to run on his 2018 claim when ALJ Case
             approved the settlement agreement in the 2016 claim on
             October 7, 2019. We adopt the Court of Appeals’ logic
             in Simpkins and hold that to read KRS 342.270(1)
             requires Rodarte to immediately continue the settlement
             of the 2016 claim, file a claim which was not ripe for
             litigation, “and seek joinder of an unconfirmed work-
             related claim is unreasonable, unduly burdensome, and
             beyond the intended function of KRS 342.270(1).”
             [Simpkins, 2015 WL 4880356, at *3.]

             Although Simpkins is an unpublished case, I believe that it

persuasively distinguishes Rodarte’s situation from the facts in Ridge. The

holdings in Simpkins and Butler are further bolstered by the published decision in

Frye. The majority suggests that there is no precedent for the conclusion that MMI

must be reached for a claim to accrue. But these cases make it clear that joinder is

not required simply because a subsequent injury occurs while a prior injury claim

is pending, or even before the prior injury claim is formally filed.

             Moreover, the scope of this Court’s review “is to correct the Board

only where the [] Court perceives the Board has overlooked or misconstrued

controlling statutes or precedent, or committed an error in assessing the evidence

so flagrant as to cause gross injustice.” W. Baptist Hosp. v. Kelly, 827 S.W.2d 685,

                                         -29-
687-88 (Ky. 1992). Given the conflicting case law on this subject, I cannot say

that the Board has clearly overlooked or misconstrued controlling statutes or

precedent. At the very least, I believe that the Supreme Court should clarify the

applicability of KRS 342.270(1) in circumstances such as this. Consequently, I

would affirm the Board’s holding in this matter.




BRIEFS FOR FRANCISCO                      BRIEFS FOR BLUELINX
RODARTE:                                  CORPORATION:

Michael L. Weber                          Douglas P. Dawson
Cincinnati, Ohio                          Louisville, Kentucky




                                        -30-